DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Mueller on 01/24/2022.

Independent claims 1, 13 and 16 within the instant application have been amended as follows: 
A downhole pulsing-shock reach extender comprising: 
	(i) a tubular tool housing adapted to being mounted in a workstring, and having, an up-hole end and a downhole end; 
	(ii) a top sub adapted to connect the up-hole end of the tool housing to the workstring, and having a central axial opening; 
	(iii) a bottom sub adapted to connect the downhole end of the tool housing to the workstring, and having a central axial opening; 
	(iv) a fluid motor axially mounted inside the tool housing forming a perimeter fluid channel between the fluid motor and an interior wall of the tool housing, wherein the fluid motor has a central axial opening, wherein the fluid motor is adapted to rotate in response to a flow of drilling fluid; 

	(vi) at least one changeable bypass orifice mounted within the top sub, in line with the perimeter fluid channel; 
	(vii) a foot-valve bottom plate with a central axial opening in fluid communication with the central axial opening of the fluid motor, wherein the foot-valve bottom plate is fixedly mounted inside the bottom sub, wherein the foot-valve bottom plate has a circular up-hole surface with at least one void
	(viii) a foot-valve top plate rotatingly mounted inside the bottom sub immediately up-hole of the foot-valve bottom plate, wherein the foot-valve top plate is connected to and rotates with the fluid motor, wherein the foot-valve top plate has a central axial opening in fluid communication with the central axial opening of the fluid motor, wherein the central axial openings of the foot-valve bottom plate and the foot valve top plate define a constant fluid flow path from the central axial opening of the fluid motor through the foot-valve plates, and wherein the foot-valve top plate has a shutter member having a downhole surface with a radius as large or larger than a radius of the foot-valve bottom plate, wherein the shutter member is adapted to alternately block and not block the at least one void in the up-hole surface of the foot-valve bottom plate, during rotation of the foot-valve top plate wherein the void of the foot-valve bottom plate defines a pulsating fluid flow path from the perimeter fluid channel through the foot-valve plates, from one another through the foot-valve plates.

A method, comprising: 
	inserting a workstring into a hole; 
	pumping drilling fluid down the workstring, wherein the workstring comprises a downhole pulsing-shock reach extender comprising: 
	(i) a tubular tool housing adapted to being mounted in the workstring, having, in use, an up-hole end and a downhole end; 
	(ii) a top sub adapted to connect the up-hole end of the tool housing to the coiled-tubing workstring, the top sub having a central axial opening allowing a flow of the drilling fluid; 
	(iii) a bottom sub adapted to connect the downhole end of the tool housing to the coiled-tubing workstring, the bottom sub having a central axial opening allowing a flow of the drilling fluid; 
	(iv) a fluid motor axially mounted inside the tool housing, forming a perimeter fluid channel between the fluid motor and an interior wall of the tool housing, the fluid motor having a central axial opening for the flow of the drilling fluid, the fluid motor configured to rotate in response to a flow of the drilling fluid; 
	(v) a changeable center orifice mounted within the top sub, in line with the central axial opening of the fluid motor; 
	(vi) at least one changeable bypass orifice mounted within the top sub, in line with the perimeter fluid channel between the tool housing and the fluid motor; 

	(viii) a foot-valve top plate rotatingly mounted inside the bottom sub immediately up-hole of the foot-valve bottom plate, the foot-valve top plate connected to the fluid motor to rotate with the fluid motor, having a central axial opening in fluid communication with the central axial opening of the fluid motor, wherein the central axial openings of the foot-valve bottom plate and the foot valve top plate define a constant fluid flow path from the central axial opening of the fluid motor through the foot-valve plates, and having a shutter member having a downhole surface with a radius as large or larger than a radius of the foot-valve bottom plate, wherein the shutter member is adapted to block the at least one void in the up-hole surface of the foot-valve bottom plate and to not block the at least one void in the up-hole surface of the foot-valve bottom plate, in an alternating cycle, during rotation of the foot-valve top plate, wherein the void of the foot-valve bottom plate defines a pulsating fluid flow path from the perimeter fluid channel through the foot-valve plates, wherein the constant fluid flow path and pulsating fluid flow path are fluidly isolated from one another through the foot-valve plates.

A method for assembling a downhole pulsing-shock reach extender, the method comprising: 

	(ii) connecting a top sub to the first end of the tool housing; 
	(iii) mounting a fluid motor inside the tool housing such that a perimeter fluid channel is formed between the fluid motor and an interior wall of the tool housing and a central axial opening extends through the fluid motor; 
	(iv) providing a bottom sub adapted to connect to the second end of the tool housing; 
	(v) fixedly mounting a foot-valve bottom plate inside the bottom sub, the foot-valve bottom plate having a central axial opening and a circular surface with at least one void extending from an outer circumferential edge of the foot-valve bottom plate toward a center thereof, wherein the void is in line with the perimeter fluid channel; 
	(vi) inserting at least one lock pin into the bottom sub and into the foot-valve bottom plate; 
	(vii) rotatingly mounting a foot-valve top plate inside the bottom sub adjacent to the foot-valve bottom plate, the foot-valve top plate having a central axial opening and having a shutter member having a surface with a radius as large or larger than a radius of the foot-valve bottom plate, wherein the shutter member is adapted to block the at least one void in the surface of the foot-valve bottom plate and to not block the at least one void in the surface of the foot-valve bottom plate, in an alternating cycle, during rotation of the foot-valve top plate; 

	(ix) connecting the bottom sub with the tool housing, such that the central axial opening of the foot-valve bottom plate is in fluid communication with the central axial opening of the fluid motor wherein the central axial openings of the foot-valve bottom plate and the foot valve top plate define a constant fluid flow path from the central axial opening of the fluid motor through the foot-valve plates and wherein the void of the foot-valve bottom plate defines a pulsating fluid flow path from the perimeter fluid channel through the foot-valve plates, wherein the constant fluid flow path and pulsating fluid flow path are fluidly isolated from one another through the foot-valve plates; 
	(x) installing at least one changeable bypass orifice within the top sub, in line with the perimeter fluid channel between the tool housing and the fluid motor; and 
	(xi) installing a changeable center orifice within the top sub, in line with the central axial opening of the fluid motor. 

Allowable Subject Matter
Claims 1, 3-9 and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance: In regards to claim 1 (and, similarly claims 13 and 16), the claims recite a downhole-pulsing shock reach extender to comprise of a foot-valve bottom plate and a foot-valve top plate, where both the valve plates have a central axial opening to allow for constant fluid flow et al. (US Publication 2006/0272821 A1; herein “Webb”) is the closest teaching to that of the instant application. Webb introduces similar types of rotating plate valve(s) within a similar type of downhole tool which comprises of voids/openings within the plates for purposes of generating fluid pressure pulses (see at least abstract and figures 4-5 & 9-14), however, Webb does not introduce for the constant fluid flow path and pulsating fluid flow path to be fluidly isolated from one another through the foot-valve plates.
	The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would destroy the operation of the reference. The application’s novelty of the invention is the specific structure, as disclosed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676